 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 470 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Mr. Emanuel (for himself, Mr. Hyde, and Mr. Foley) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Recognizing the 60th anniversary of the Warsaw Uprising during World War II. 
 
Whereas August 1, 2004, marks the 60th anniversary of the Warsaw Uprising, when against seemingly insurmountable odds and extreme hardships, Polish citizens revolted against the Nazi occupiers in Warsaw, Poland, in one of the most heroic battles during World War II;  
Whereas the Warsaw Uprising was a part of a nationwide resistance against the Nazi occupation, was started by the underground Home Army, and lasted 63 days; 
Whereas the Polish resistance, many of them teenagers, while heavily outnumbered and armed with mostly homemade weapons, fought bravely against the German soldiers and lost approximately 250,000 civilians and troops; 
Whereas, to punish Poland for the uprising, the Nazis systematically razed 70 percent of Warsaw, including monuments, cultural treasures, and historical buildings; 
Whereas the heroism and spirit of the Polish resistance are an inspiration to all peoples in their pursuit of liberty and democracy and are evident today in Polish contributions to the global war against terrorism and the more than 2,300 Polish troops currently deployed in Operation Iraqi Freedom; and 
Whereas the heroic undertaking of the Polish underground represents one of the most important contributions to the Allied war effort during World War II and remains venerated in the Polish consciousness, even for the generations born after it ended: Now, therefore, be it 
 
That Congress recognizes the 60th anniversary of the Warsaw Uprising during World War II which will forever serve as a symbol of heroism in the face of great adversity and the pursuit of freedom. 
 
